Exhibit 10.2

CHOICE HOTELS INTERNATIONAL, INC.

EXECUTIVE INCENTIVE COMPENSATION PLAN

Effective as of January 1, 2013

 

1. Establishment, Objectives, Duration.

Choice Hotels International, Inc., a Delaware corporation (hereinafter referred
to as the “Company”) hereby establishes a short-term incentive compensation plan
to be known as the “Choice Hotels International, Inc. Executive Incentive
Compensation Plan” (hereinafter referred to as the “Plan”).

The purpose of the Plan is to enhance the Company’s ability to attract and
retain highly qualified executives and to provide such executives with
additional financial incentives to promote the success of the Company and its
Subsidiaries. Awards payable under the Plan are intended to constitute
“performance-based compensation” under Section 162(m) of the Code and the
regulations promulgated thereunder, and the Plan shall be construed consistently
with such intention.

The Plan is effective as of January 1, 2013, subject to the approval of the Plan
by the stockholders of the Company at the 2013 Annual Meeting. The Plan will
remain in effect until such time as it shall be terminated by the Board or the
Committee, pursuant to Section 10 herein.

 

2. Definitions.

The following terms, when capitalized, shall have the meanings set forth below:

 

  (a) “Award” means a bonus paid in cash.

 

  (b) “Board” means the Board of Directors of the Company.

 

  (c) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (d) “Committee” means the Committee, as specified in Section 3(a), appointed
by the Board to administer the Plan.

 

  (e) “Company” means Choice Hotels International, Inc. and its Subsidiaries.

 

  (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (g) “Participant” means the Company’s Chief Executive Officer and each other
executive officer of the Company that the Committee determines, in its
discretion, is or may be a “covered employee” of the Company within the meaning
of Section 162(m) of the Code and regulations promulgated thereunder who is
selected by the Committee to participate in the Plan.

 

  (h) “Performance Period” means the fiscal year of the Company, or such shorter
or longer period as determined by the Committee; provided, however, that a
Performance Period shall in no event be less than six (6) months or more than
three (3) years.

 

  (i) “Plan” means the Choice Hotels International, Inc. Executive Incentive
Compensation Plan.

 

  (j) “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof.



--------------------------------------------------------------------------------

3. Administration of the Plan.

(a)      The Committee.    The Plan shall be administered by the Compensation
and Management Development Committee of the Board or such other committee (the
“Committee”) as the Board shall select, consisting of two or more members of the
Board, each of whom is intended to be a “non-employee director” within the
meaning of Rule 16b-3 (or any successor rule) of the Exchange Act, an “outside
director” under regulations promulgated under Section 162(m) of the Code, and an
“independent director” under New York Stock Exchange Listing standards. The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board.

(b)      Authority of the Committee.    Subject to applicable laws and the
provisions of the Plan (including any other powers given to the Committee
hereunder), and except as otherwise provided by the Board, the Committee shall
have full and final authority in its discretion to establish rules and take all
actions, including, without limitation, interpreting the terms of the Plan and
any related rules or regulations or other documents enacted hereunder and
deciding all questions of fact arising in their application, determined by the
Committee to be necessary in the administration of the Plan.

(c)      Effect of Committee’s Decision.    All decisions, determinations and
interpretations of the Committee shall be final, binding and conclusive on all
persons, including the Company, its Subsidiaries, its stockholders, the
Participants, and their estates and beneficiaries.

 

4. Eligibility.

Eligibility under this Plan is limited to Participants designated by the
Committee, in its sole and absolute discretion.

 

5. Form of Payment of Awards.

Payment of Awards under the Plan shall be made in cash, subject to the
limitations set forth in Sections 6 and 7 herein.

 

6. Awards.

(a)      Selection of Participants and Designation of Performance Period and
Terms of Award.    Within 90 days after the beginning of each Performance Period
or, if less than 90 days, the number of days which is equal to twenty-five
percent (25%) of the relevant Performance Period applicable to an Award, the
Committee shall, in writing, (i) select the Participants to whom Awards shall be
granted, (ii) designate the applicable Performance Period, (iii) designate the
performance goals for the applicable Period, and (iv) specify terms and
conditions for the determination and payment of the Award for each Participant
for such Performance Period, including, without limitation, the extent to which
the Participant shall have the right to receive an Award following termination
of the Participant’s employment. Subject to subsection (b) hereof, such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Awards, and may reflect distinctions based on the reasons
for termination of employment.

(b)      Performance Goals.    Payment of an Award shall be contingent upon the
attainment of one or more performance goals (which may be stated as alternative
goals) established in writing by the Committee pursuant to subsection
(a) hereof. In setting the terms and conditions of an Award, the Committee shall
include performance goals based on one or more of the following business
criteria, which may be described in terms of corporate-wide objectives,
objectives of a Subsidiary, business unit, market, department or function within
the Company or objectives that are related to the performance of the individual:



--------------------------------------------------------------------------------

  i.         Operating income;   ii.         Earnings before interest, taxes,
depreciation, and amortization (“EBITDA”);   iii.         Earnings;   iv.   
     Cash flow;   v.         Market share;   vi.         Sales or revenue;  
vii.         Expenses;   viii.         Profit/loss or profit margin;   ix.   
     Working capital;   x.         Return on equity or capital;   xi.        
Earnings per share;   xii.         Stock price;   xiii.         Total
Shareholder Return;   xiv.         Price/earnings ratio;   xv.         Debt or
debt-to-equity;   xvi.         Balance sheet measurements;   xvii.         Cash
or assets;   xviii.         Liquidity;   xix.         Economic value added
(“EVA”);   xx.         Operations;   xxi.         Mergers and acquisitions or
divestitures;   xxii.         Franchisee operations;   xxiii.         Average
daily room rates;   xxiv.         Room occupancy rates;   xxv.         Room
turnover;   xxvi.         Customer satisfaction;   xxvii.         Revenue and/or
royalties per available room;   xxviii.         Executed franchise contracts;  
xxix.         Total contract value;   xxx.         Royalty fees;   xxxi.        
Effective royalty rate;   xxxii.         Franchisee retention rates;   xxxiii.
        Relicensing/Renewal contracts;   xxxiv.         Executed contract
opening success;   xxxv.         Liquidated damage collections;   xxxvi.        
Procurement services revenue;   xxxvii.         Property management system
installations; and/or   xxxviii.         Number of franchises.

Performance goals may be measured on an absolute or relative basis, including
with respect to a group of peer companies or by a financial market index.

The Committee may specifically provide in an Award pursuant to Section 6(a), in
a form that meets the requirements of Section 162(m) of the Code, that any
evaluation of performance may include or exclude any of the following events
that occur during a Performance Period: (a) asset write-downs; (b) litigation or
claims, judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) any reorganization or restructuring events or programs; (e) extraordinary,
non-core, non-operating or non-recurring items, including, without limitation,
extraordinary or special dividends; (f) acquisitions or divestitures; and
(g) foreign exchange gains and losses.



--------------------------------------------------------------------------------

(c)      Maximum Award.    The maximum Award that may be paid to any Participant
under the Plan shall not exceed three million dollars ($3,000,000) for each
twelve (12)-month period in the Performance Period.

(d)      Committee Discretion.    The Committee may condition payment of an
Award upon the satisfaction of such objective or subjective standards as the
Committee shall determine to be appropriate, in its sole and absolute
discretion, and shall retain the discretion to reduce the amount of any Award
that would otherwise be payable to a Participant, including a reduction in such
amount to zero.

(e)      Clawback.    Any Award granted pursuant to this Plan shall be subject
to mandatory repayment by the Participant to the Company to the extent the
Participant is, or in the future becomes, subject to any Company “clawback” or
recoupment policy that is adopted to comply with the requirements of any
applicable law, rule or regulation, or otherwise

 

7. Committee Certification and Payment of Awards.

As soon as reasonably practicable following the end of each Performance Period,
the Committee shall determine the amount of the Award to be paid to each
Participant for such Performance Period and shall certify such determination in
writing. Awards shall be paid to the Participants following such certification
by the Committee no later than March 15 of the year following the close of the
Performance Period with respect to which the Awards are made, unless all or a
portion of a Participant’s Award is deferred pursuant to the Participant’s
timely and validly made election made in accordance with such terms as the
Company, the Board, or a committee thereof may determine. A timely election is
one that satisfies the requirements of Section 409A (as defined in Section 13(g)
below) and typically for performance-based compensation must be made at least
six months before the end of the Performance Period, provided that the
Participant performs services continuously from the later of the beginning of
the Performance Period or the date the performance criteria are established
through the date an election is made and provided further that in no event may a
deferral be made after such compensation has become readily ascertainable as set
forth in Section 409A (as defined in Section 13(g) below).

 

8. Termination of Employment.

Except as may be determined by the Committee at the time of termination of
employment or specifically provided in an Award pursuant to Section 6(a) or in
any written agreement executed between the Participant and the Company,
including employment or change in control agreements, a Participant shall have
no right to an Award under the Plan for any Performance Period in which the
Participant is not actively employed by the Company or a Subsidiary on the last
day of the Performance Period to which such Award relates and, in no event,
shall a Participant have the right to a payment greater than the Award that
would have been earned based on actual performance at the end of the Performance
Period in the event of a termination of employment for any reason other than
death, disability or change in control. In establishing Awards under
Section 6(a), the Committee may also provide that in the event a Participant is
not employed by the Company or a Subsidiary on the date on which the Award is
paid, the Participant may forfeit his or her right to the Award paid under the
Plan.

 

9. Taxes.

The Company shall have the power and right to deduct or withhold, or require a
Participant to remit to the Company (or a Subsidiary), an amount (in cash)
sufficient to satisfy any applicable tax withholding requirements applicable to
an Award. Whenever payments under the Plan are to be, such payments shall be net
of an amount sufficient to satisfy any applicable tax withholding requirements.

 

10. Amendment or Termination of the Plan.

The Board or the Committee may at any time and from time to time, alter, amend,
suspend, or terminate the Plan in whole or in part; provided, however, that no
amendment that requires stockholder approval in order to maintain the
qualification of Awards as



--------------------------------------------------------------------------------

performance-based compensation pursuant to Code Section 162(m) and regulations
promulgated thereunder shall be made without such stockholder approval. If
changes are made to Code Section 162(m) or regulations promulgated thereunder to
permit greater flexibility with respect to any Award or Awards available under
the Plan, the Committee may, subject to this Section 10, make any adjustments to
the Plan and/or Awards it deems appropriate. Re-approval by stockholders of the
Plan or portions of the Plan shall be sought to the extent necessary to maintain
compliance with Code Section 162(m).

 

11. No Rights to Employment.

The Plan shall not confer upon any Participant any right with respect to
continuation of employment with the Company, nor shall it interfere in any way
with his or her right or the Company’s right to terminate his or her employment
at any time, with or without cause.

 

12. No Assignment.

Except as otherwise required by applicable law, any interest, benefit, payment,
claim, or right of any Participant under the Plan shall not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by any Participant
and shall not be subject in any manner to any claims of any creditor of any
Participant or beneficiary, and any attempt to take any such action shall be
null and void. During the lifetime of any Participant, payment of an Award shall
only be made to such Participant. Notwithstanding the foregoing, the Committee
may establish such procedures as it deems necessary for a Participant to
designate a beneficiary to whom any amounts would be payable in the event of any
Participant’s death.

 

13. Legal Construction.

(a)      Gender, Number, and References.    Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.
Any reference in the Plan to a Section of the Plan either in the Plan or to an
act or code or to any section thereof or rule or regulation thereunder shall be
deemed to refer to such Section of the Plan, act, code, section, rule, or
regulation, as may be amended from time to time, or to any successor Section of
the Plan, act, code, section, rule, or regulation.

(b)      Severability.    If any one or more of the provisions contained in this
Plan, or any application thereof, shall be invalid, illegal, or unenforceable in
any respect, the validity, legality, and enforceability of the remaining
provisions contained herein and all other applications thereof shall not in any
way be affected or impaired thereby. This Plan shall be construed and enforced
as if such invalid, illegal, or unenforceable provision has never comprised a
part hereof, and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the invalid, illegal, or unenforceable
provision or by its severance herefrom. In lieu of such invalid, illegal, or
unenforceable provisions, there shall be added automatically as a part hereof a
provision as similar in terms and economic effect to such invalid, illegal, or
unenforceable provision as may be possible and be valid, legal, and enforceable.

(c)      Requirements of Law.    The granting of Awards and the issuance of cash
or Shares under the Plan shall be subject to all applicable laws and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

(d)      Unfunded Plan.    Awards under the Plan will be paid from the general
assets of the Company, and the rights of Participants under the Plan will be
only those of general unsecured creditors of the Company.

(e)      Governing Law.    To the extent not preempted by federal law, the Plan
shall be construed in accordance with and governed by the laws of the State of
Maryland, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction.



--------------------------------------------------------------------------------

(f)      Non-Exclusive Plan.    Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.

(g)      Code Section 409A Compliance.    To the extent applicable, it is
intended that this Plan and any Awards granted hereunder comply with the
requirements of Section 409A of the Code and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service (“Section 409A”). Specifically, it is
intended that the Plan and any Award granted hereunder comply with the short
term deferral exception of Section 409A of the Code. Any provision that would
cause the Plan or any Award granted hereunder to fail to satisfy Section 409A
shall have no force or effect until amended to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A.